Citation Nr: 1717793	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-11 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1957 to December 1979.  He served in Korea, the Republic of Vietnam, and received numerous service medals and awards, including the Army of Occupation Medal (Japan), Combat Infantry Badge, Korean Service Medal, Vietnam Service Medal, and National Defense Service Medal.  Unfortunately, the Veteran died in April 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death.

Pursuant to the Board's request, a VA medical expert opinion was obtained in January 2017, which addressed the likelihood that the Veteran's death is directly related to service; such opinion was not favorable to the service connection claim on a direct basis.  However, as will be discussed in further detail below, additional development by the Agency of Original Jurisdiction that must be completed prior to analyzing the merits of the claim based on all available theories (i.e., presumptive service connection).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The primary assertion in this case is whether the Veteran's death is related to exposure to herbicide agents during claimed Vietnam and/or his confirmed Thailand service.  

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide agent exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii) (2015); VAOPGCPREC 27-97.

The Veteran's death certificate identified the underlying cause of death as non-small cell lung cancer.  VA laws and regulations provide that, if a Veteran was exposed to herbicide agents during service, certain diseases, including lung cancer, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.309(e).  Notably, in April 2012, the appellant stated that the Veteran had informed her that he went to Vietnam on numerous occasions providing supports and bring supplies to American troops in Vietnam.

With regard to claimed herbicide exposure during service in Thailand, VA's Adjudication Procedures Manual requires special consideration of herbicide exposure on a factual basis for veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to specifically include Nakhon Phanom RTAFB.  See M21-1 at IV.ii.2.C.10.q.  Specifically, those protocols direct that, if a veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.  In all other cases, such as is the case here, these protocols direct that a request be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  The record does not indicate that any such request has been sent to the JSRRC.  Id.  

In November 2015, the appellant asserted that the Veteran had been exposed to herbicide agents, and noted that he had been stationed at Nakhon Phanom Royal Thai Air Force Base (RTAFB), and attributed his diagnosed lung cancer to this service.  Notably, she submitted a copy of a citation that the Veteran received, to accompany the award of the Air Force Commendation Medal, which indicates that the Veteran served as a weapons load crew chief, 602nd Special Operations Squadron, at Nakhon Phanom RTAFB from July 1968 to July 1969.  His personnel records refer to his MOS as a weapons supervisor while stationed at Nakhon.

Based on the appellant's statements that the Veteran reported going to Vietnam on numerous occasions and the Veteran's assignment to Nakhon Phanom RTAFB, further development is required to determine whether the Veteran had qualifying service in either Vietnam or Thailand for the purposes of presumptive service connection.

The Board notes that neither the Veteran (during his lifetime) nor the appellant has provided 60 day windows for the dates of his claimed service in Vietnam, which is required by the JSRRC before it will begin research.  However, the AOJ must submit multiple requests to the JSRRC to cover the relevant time window in 60 day increments because VA's duty to assist is not bound by the JSRRC's 60 day limitation.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a request to the JSRRC and/or other appropriate repository in an effort to substantiate claimed service in Vietnam and claimed herbicide agent exposure while stationed at Nakhon Phanom RTAFB.  

In doing so, please respond to the following:

(a)  Determine whether the Veteran and/or the 602nd Special Operations Squadron conducted missions from Nakhon Phanom RTAFB into Vietnam from July 25, 1968, to July 23, 1969.  

(b)  Request unit histories, daily logs, and any other relevant information from the 602nd Special Operations Squadron during the relevant time period.

(c) Each requested entity should be provided with any necessary documentation, to include any relevant service records and any details of his work as a weapons load crew chief, detailing any duties that may have required him to be in the Republic of Vietnam, or placed him on or near the perimeters of Nakhon Phanom RTAFB.  

Any response received should be documented in the claims file, and any recommended follow-up action undertaken.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the appellant and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

